EXHIBIT 10.1




















LSI INDUSTRIES INC.
LONG TERM INCENTIVE PLAN (LTIP)
FOR NAMED EXECUTIVE OFFICERS
FY 2017


























Document Date: July 1, 2016











--------------------------------------------------------------------------------



LSI INDUSTRIES INC.
LONG TERM INCENTIVE PLAN (LTIP) FOR NEOs --  FY 2017
July 1, 2016
The LSI Long Term Incentive Plan (LTIP) for Named Executive Officers for FY 2017
contemplates three types of share-based awards.  The LSI Industries Inc. Amended
and Restated 2012 Stock Incentive Plan, as of November 19, 2015 authorizes the
Compensation Committee of the Board of Directors to issue these awards. All LTIP
awards are granted effective July 1, 2016.
 
1.
Service –Based Stock Options– From time to time LSI issues stock options to
named executive officers at the beginning of each fiscal year to motivate them
to achieve the business plan resulting in higher stock prices, thereby creating
value in the stock options that they have been awarded.  This arrangement will
continue in FY 2017.  Stock options will be issued to all Named Executive
Officers as approved by the Compensation Committee.  These stock options are
service-based awards, with a ten year exercise term, four year ratable vesting
period and stated and fixed exercise price set by the Compensation Committee at
the date of the grant.  The exercise price will be the closing price on the day
of grant, July 1, 2016.



2.
Service-Based Restricted Stock Units– In order to encourage named executive
officers towards long-term employment, LSI will award between 2,000 and 11,700
restricted stock units (RSUs) to each of the Named Executive Officers. The RSUs
are service-based and have a four year ratable vesting period.  The RSUs are
non-voting, but shall accrue cash dividends at the same per share rate (one RSU
= one LSI common share) as those cash dividends are declared and paid on LSI
common shares.  The payout when vested will be in LSI common shares.  Vested
RSUs are subject to a one year holding period.



3.
Performance-Based Stock Options– In order to align named executive officer
incentives with shareholders' interests, and to encourage named executive
officers towards long term employment, LSI will grant them performance-based
stock options. These options will vest based upon the attainment of the Adjusted
Operating Income goals set for fiscal 2017 in 33.33% increments.  The first
33.33% will vest at the end of fiscal 2017 assuming the planned Adjusted
Operating Income is achieved.  The second 33.33% will vest at the end of fiscal
2018 and the third 33.33% will vest at the end of fiscal 2019.  The exercise
price will be the closing price on the day of grant, July 1, 2016.  The
Operating Income goal and the vesting schedule are set forth below.

 
FY 2017 Plan
 
Operating Income Goal
 
as a % of Planned Net Sales
5.8%
   
Grant Date
July 1, 2016
33.33% Vesting Date
June 30, 2017
33.33% Vesting Date
June 30, 2018
33.33% Vesting Date
June 30, 2019

 
Partial Awards will be vested based upon the following goal attainment schedule
95-100% attainment
100% vesting
90-94%   attainment
90% vesting
85-89%   attainment
80% vesting




The following rules govern the three types of share-based awards contemplated by
this LTIP.
 
a.
This LTIP is a pay-for-performance plan designed to incentivize Named Executive
Officers to lead LSI towards the achievement of superior operating results and
to maintain long-term employment with LSI.



b.
This LTIP covers only Named Executive Officers as identified by the Compensation
Committee.



c.
This LTIP has been approved by the Compensation Committee.



d.
Determination of achievement of LSI's Adjusted Operating Income will be
calculated based upon actual reported results with adjustments for certain
unusual or non-recurring items as approved by the Compensation Committee.



e.
Each Named Executive Officer qualified for this LTIP must be employed at LSI on
the vesting dates in order to exercise the stated award.  Vesting will also be
in accordance with "retirement eligibility" rules as defined in the 2012 Stock
Incentive Plan.



f.
Any type of lengthy leave of absence may result in an adjustment of the
calculated award.  Leaves of absence include time away from work for reasons of
short term disability, FMLA leave, military leave, or other leave of absence.



g.
Named Executive Officers who retire during the plan period at normal retirement
age or under an LSI approved plan of retirement may receive a pro-rated award
based upon the actual amount of base salary received in the plan period, subject
to the terms and conditions of the 2012 Stock Incentive Plan.



h.
If a Named Executive Officer becomes disabled (as defined by Social Security) or
dies during the plan period, his beneficiary may be considered for an adjusted
award, subject to the terms and conditions of the 2012 Stock Incentive Plan.



i.
Some incentive awards are subject to assignment laws and other laws that require
payment to someone other than the employee (IRS tax levies, child support
arrearages, etc.).  LSI will comply with all applicable assignment laws.



j.
Except as may be otherwise determined by the Compensation Committee, the
Adjusted Operating Income goal in this LTIP shall exclude the positive and
negative effects of extraordinary developments, such as acquisitions, as
disclosed in LSI's Form 10-K.



k.
LSI reserves the right to amend, reduce, modify, interpret or discontinue all or
part of it with or without reason as the Compensation Committee deems advisable,
subject to the terms and conditions of the 2012 Stock Incentive Plan.



l.
This LTIP does not create or imply the existence of a contract of employment.



m.
In the event LSI is required to prepare an accounting restatement due to the
material noncompliance of LSI with any financial reporting requirement under the
federal securities laws, the Compensation Committee shall require reimbursement
to LSI of any performance-based awards granted hereunder where: (i) the payment
was predicated upon achieving certain financial results that were subsequently
the subject of a substantial restatement of LSI financial statements filed with
the SEC; (ii) the Compensation Committee determines the officer engaged in
intentional misconduct that caused or substantially caused the need for the
accounting restatement; and (iii) a lower payment would have been made to such
officer based upon the restated financial results. In each such instance, LSI
will, to the extent practicable, seek to recover from the officer the amount by
which any performance-based awards paid to such officer for the relevant period
exceeded the lower payment that would have been made based on the restated
financial results. This compensation recovery policy applies to financial
statements for periods ending after June 30, 2016.



n.
In the event and to the extent LSI common shares are issued pursuant to awards
granted under this LTIP, the Named Executive Officers who receive such LSI
common shares are required to retain for one year 100% of net after tax shares
received upon exercise of the stock options or vesting of RSUs, as the case may
be.

 